DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-14, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The limitations of “the conveyor defining a conveyance path having at least one loop portion in a plane perpendicular to the filling direction, and a bottom portion including a driving mechanism configured to move the beverage containers into a filling position while the beverage containers are transported along the conveyance path in the at least one loop portion”, “the pressurized nozzle arrangement configured to distribute the cleaning solution along the conveyance path in the at least one loop portion during one line operation of the filler device”, constitute new matter, not supported by the originally filed specification.  Specifically, applicant’s specification comprises Fig. 1, which is admitted prior art.  Applicant’s invention is directed to Fig. 2  and cleaning the conveyor device 5 of Fig. 1 (page 7, lines 25-32).  Applicant’s specification teaches using nozzles  in the upwards-directed regions of the belt leading away from the filling device as well as the lower region returning in the direction of the filling device. Page 7, lines 14-15 teaches spraying onto areas upstream and downstream of the filler device 2 and further teaches spraying the upper side, underside and exterior of the conveyor belt 5.  However, the specification does not have support of the loop portion, or the loop portion in a plane perpendicular to the filling direction, or the conveyance path in the at least one loop portion.  Additionally, the specification does not have support for “a driving mechanism configured to move the beverage containers into a filling position while the beverage containers are transported along the conveyance path in the at least one loop portion.  The examiner does that the specification, paragraph 26 has support for a “conveyor belt”, but not the limitations directed to the driving mechanism. Similarly, the limitations of at least one loop portion, as recited in claims 3-7, 14, and 21 constitute new matter, for the reasons recited above.  Re claim 21, the specification does not have support for “the drive mechanism includes pistons configured to drive respective beverage containers up and down in the filling direction for filling while the beverage containers are transported along the conveyance path in the at least one loop position. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 is indefinite because it is unclear how the “continuous delivery is variable”.  If the rate of delivery of the cleaning agent is continuous, the examiner argues that the rate cannot be variable.  Additionally, “the continuous delivery” lacks positive antecedent basis, as claim 9, is dependent on claim 8, which recites “continuously delivering.    Re claims 9 and 12, it is unclear what the skilled artisan would consider as a “machine learning algorithm”.  Claim 11 is indefinite because “intermittent delivery” lacks positive antecedent basis, as claim 11 is dependent on claim 10, which recites “intermittently delivering”.   Claim 13 is indefinite because sodium chlorite is an alkaline solution, not an acid.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8. 	Claims 1, 3-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saefkow et al. (US2010/0139709) in view of Clusserath (US2019/0071295). 
Re claim 1, Saefkow et al. teach a method of cleaning beverage filling plants during the operation of the carbonated beverage filling line (abstract; paragraph 17), comprising storing a cleaning solution (paragraph 27); and delivering the cleaning solution 110 to the carbonated beverage filler device 30 via a pressurized nozzle arrange 80, 82, 84 (paragraph 43) to clean a portion of the beverage filler device (Fig. 1).  Re claim 1, Saefkow et al. teach the filler device 20 having a top portion including a filler 30 configured to fill a beverage container 35 in a filling direction, a middle portion including a  conveyor 60 configured to transport the container through the filler device, and a bottom portion including a driving mechanism (i.e. belt) configured to move the containers into a filling position, while the containers are transported along the conveyance path (i.e. arrow shown in Fig. 1), the path having at least one loop portion in a plane perpendicular to the filling direction. Re claim 1, Saefkow et al. teach a nozzle arrangement 82, 80,  for distributing a cleaning solution to the top, middle and bottom of the filling device.  Paragraph 43 teaches that during the filling procedure, cleaning agent 110 is sprayed continuously onto the filling apparatus 30 and it’s filling head 32 by way of nozzles 80, 82. 
Re claim 1, paragraph 38 of Saefkow et al. teach beverage containers comprising beer and non-alcoholic mixed beverages, but fails to teach carbonated soft drinks. Clusserath teaches a beverage bottle filling device comprising filling beverage bottles with a carbonated beverage including beer, water, soda pop (paragraphs 5, 12, 69).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of Saefkow et al. to include substituting beer for equivalent beverages, such as carbonated soft drinks, as taught by Clusserath. 
Re claim 3, the limitations are met since the portion includes an externally facing (i.e. conveyor) surface of the filler device 30 and an internally facing surface (i.e. bottle) of the filler device. Re claims 4-7, Saefkow et al. do not specifically teaches the percentage of surface areas cleaned.  However, in the absence of a showing of unexpected results and/or criticality, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have cleaned up to 99-100 percent of the surface areas since Saefkow et al. teach cleaning various areas including the filling heads, conveyors, carousel,  and vessels in order to effectively disinfect the beverage filling plants (paragraphs 2, 6, 10,) to ensure a hygienically acceptable filling procedure.   Re claim 8, refer to paragraphs 9 and 14. Re claim 9, refer to paragraph 14, as the reference teaches performing the cleaning every 3,5, 7, 10 minutes for 30 seconds, 1 min, 2 minutes.  Re claim 10, refer to paragraphs 9-10.  Re claims 11-12, Saefkow et al. do not teach the claimed cleaning schedule.  Absent a showing of criticality and/or unexpected results, it would have been obvious and well within the level of the skilled artisan before the effective filing date of the claimed invention to have adjusted cleaning parameters of the cleaning solution depending upon the amount and type of residue present on the filler device and surrounding components. Re claim 14, refer to element 85 of Fig. 1. 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saefkow et al. 
(US2010/0139709) in view Clusserath (US2019/0071295) and further in view of Hayakawa et al. (US2016/0185584).
Saefkow et al. in  view of Clusserath teach using a disinfecting cleaning medium comprising a chlorite solution (paragraph 29), but fails to teach sodium chlorite solution.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use “sodium” chlorite since Saefkow et al. teach using sodium cations with the cleaning agents (paragraph 31). 
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saefkow et al.
 (US2010/0139709) in view Clusserath (US2019/0071295) and further in view of Brenner  (3559563). 
Saefkow et al. in view of Clusserath teaches the invention substantially as claimed with the exception of a driving mechanism comprising pistons configured to drive respective beverage containers up and down in the filling direction.  
Brenner teaches a bottling apparatus wherein bottles are driven by a conveyor through a cleaning, charging, and filling station. Col. 4, lines 10-17 teaches pistons to push the bottles upwardly during filling of the bottles.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified method of Saefkow et al., to include pistons, as taught by Brenner, for purposes of driving the beverage containers upwardly during filling of the bottles.
Response to Arguments
The rejection of the claims, under 112, second paragraph, is maintained for the reasons set forth above.
The rejection of the claims as being anticipated by Saefkow is withdrawn in view of the newly amended claims.  However, the limitations of a carbonated soft drink, is taught by Clusserath for the reasons recited above. 
Applicant directs the examiner’s attention to the 132 Declaration.  Applicant arguments directed to foulants of CSD fillers are not persuasive as they are not commensurate in scope with the instantly claimed invention. Furthermore, the Declaration is not persuasive as it is not commensurate in scope with the instantly claimed invention as the claims are not limited for example to the specific part being cleaned (i.e. valves, pistons, springs), the specific type of cleaning agent, the cleaning time, the nozzle pressure during cleaning, the concentration of microbial count after cleaning, the type of contaminants (i.e. foulants) being removed.
Applicant further argues that Saefkow teaches a linear conveyor and not teach a loop portion in a plane perpendicular to the filling direction. The examiner notes that the limitations of which applicant argues constitute new matter, for the reasons recited above.  Furthermore, the examiner argues that the conveyor forms a loop and the conveyor loop is perpendicular to the vertical filling of the beverage container.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297. The examiner can normally be reached M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/Primary Examiner, Art Unit 1711                                                                                                                                                                                         bsc